Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending in this application. Claims 1-2 are currently amended. Claims 3-5 are new.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/09/2022 for claim 1 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues 
However, resistors R3, R4, and processor 76 are present in Bierer, and Bierer provides no teaching that those components are removable while maintaining the system's operability.
In the prior art Bierer (US9429597), there is no teaching that components R3, R4 and 76 are removable. Claim 1 lines 5-7 recite “a first electrical terminal configured to receive a first probe of a voltage test meter; a second electrical terminal configured to receive a second probe of the voltage test meter”. The claim language is broad and does not mention a removable connection. 
On page 9 of remarks filed 03/09/2022, applicant further argues
For example, each of claims 1 and 2 of the present application call for first and second electrical terminals that are configured to receive probes of the voltage test meter. But while the Action refers to Bierer electrical connections T3 and T4 as corresponding to the claimed electrical terminals, nothing in Bierer indicates that connections T3 and T4 are configured to receive voltage test meter probes. Indeed, the Figures in Bierer indicate that the physical arrangement corresponding to the electrical schematic of Figure 5 is a permanent configuration.
As seen in fig.5 of Bierer, there is a voltage probe from T3 and T4 going into the voltage test meter 76. This indicates that T3 and T4 are receiving voltage test meter probes. The claim language is broad and does not specify the manner in which the voltage test meter probes are received. Hence applicant’s arguments regarding these limitation with respect to claims 1 and 2 are moot.

Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0086] line 9, “resistors 424, 426” should be –resistors 424, 428--.  Similar corrections is required in other places in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lines 9-10 recite “wherein the second electrical terminal is connected to a second position, between the at least one switch and the electrical load”. From figs.1-3, second position appears to be 26. 26 appears to be connected between source 12 and load 14. For purposes of examination, the above limitation is interpreted as -- wherein the second electrical terminal is connected to a second position, between the electric power source and the electrical load--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20100114394A1) and further in view of Bierer (US9429597B1).
Regarding claim 1, Kobayashi teaches a high-voltage electrical system (abstract, vehicle power-supply apparatus), comprising: a high-voltage electric power source (i.e. main battery 1) (fig.1) ([0028], main battery 1 constitutes a high power-supply voltage supply system); an electrical load (i.e. load 4) (fig.1) ([0028], vehicle-driving motor) disposed electrically across the electric power source (implicit, as seen in fig.1) so that the electric power source provides electric power to the electrical load ([0028], high power-supply voltage supply system is connected to high voltage electrical loads); a first electrical terminal (e.g. probe at the top battery of 1) (fig.1) configured to receive a first probe (e.g. top probe of 5b) (fig.1) of a voltage test meter (i.e. voltage detector 5b) (fig.1); a second electrical terminal (e.g. probe at the bottom battery of 1) (fig.1) configured to receive a second probe (e.g. bottom probe of 5b) (fig.1)  of the voltage test meter (implicit); 
Kobayashi does not teach, a first at least one electrical component electrically disposed between the first electrical terminal and the electric power source and between the first electrical terminal and the electrical load; and a second at least one electrical component  electrically disposed between the second electrical terminal and the electric power source and between the second electrical terminal and the electrical load, wherein an open circuit is defined between the first electrical terminal and the second electrical terminal that prevents flow of electric current through the first at least one electrical component and the second at least one electrical component and across the first electrical terminal and the second electrical terminal in absence of electrical connection between the first electrical terminal and the second electrical terminal through the voltage test meter by the first probe and the second probe, wherein the first at least one electrical component is configured so that the first at least one electrical component passes at most a low level electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the first at least one electrical component and the electric power source, and wherein the second at least one electrical component is configured so that the second at least one electrical component passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source.
Bierer teaches in a similar field of endeavor of voltage measuring device, a first at least one electrical component (i.e. resistor R1) (fig.5) electrically disposed between the first electrical terminal and the electric power source (e.g. R1 is disposed between terminal T3 and source along line A) (fig.5) and between the first electrical terminal and the electrical load (e.g. R1 is disposed between terminal T3 and load along line A) (fig.5); and a second at least one electrical component (i.e. resistor R2) (fig.5) electrically disposed between the second electrical terminal and the electric power source (e.g. R2 is disposed between terminal T4 and source along line C) (fig.5) and between the second electrical terminal and the electrical load (e.g. R2 is disposed between terminal T4 and load along line C) (fig.5), wherein an open circuit is defined between the first electrical terminal and the second electrical terminal that prevents flow of electric current through the first at least one electrical component and the second at least one electrical component and across the first electrical terminal and the second electrical terminal in absence of electrical connection between the first electrical terminal and the second electrical terminal through the voltage test meter by the first probe and the second probe (implicit, as seen in fig.5, without the metering resistors R3 and R4 and processor 76, T3 and T4 will be open), wherein the first at least one electrical component is configured so that the first at least one electrical component passes at most a low level electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the first at least one electrical component and the electric power source (column 4 lines 37-40, R1 … may be tens of millions of ohms) (implicit, when a short occurs between T3 and C, current will be very small due to high resistance of R1) (fig.5), and wherein the second at least one electrical component is configured so that the second at least one electrical component passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source (column 4 lines 37-40, R2 may be tens of millions of ohms) (implicit, when a short occurs between T4 and A, current will be very small due to high resistance of R2) (fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the first and second at least one electrical component in Kobayashi, as taught by Bierer, as it provides the advantage of overcoming undesirable stray capacitance charging current when measuring voltage.
Regarding claim 2, Kobayashi teaches a method of testing a high-voltage electrical system (abstract, vehicle power-supply apparatus) within an electric bus ([0003], dual type vehicle power-supply apparatus including a high power-supply voltage supply system), comprising the steps of: providing a body (abstract, dual type vehicle) (implicit, that a vehicle has a body) supported by a plurality of wheels ([0028], a vehicle-driving motor) (implicit, that wheels are present for driving), at least one electric motor ([0028], a vehicle-driving motor) disposed so that the at least one electric motor drives the plurality of wheels (implicit), a high-voltage electric power source (i.e. main battery 1) (fig.1) in electrical communication with the at least one electric motor ([0028], high power-supply voltage supply system is connected to high voltage electrical loads), an electrical load (i.e. load 4) (fig.1), including the at least one electric motor (implicit), disposed electrically across the electric power source so that the electric power source provides electric power to the electrical load (implicit, as seen in fig.1), a first electrical terminal (e.g. probe at the top battery of 1) (fig.1) configured to receive a first probe (e.g. top probe of 5b) (fig.1) of a voltage test meter (i.e. voltage detector 5b) (fig.1), a second electrical terminal (e.g. probe at the bottom battery of 1) (fig.1) configured to receive a second probe (e.g. bottom probe of 5b) (fig.1) of the voltage test meter (implicit).
Kobayashi does not explicitly teach an electric bus with electric motor driving plurality of wheels. Kobayashi also does not teach, a first at least one electrical component electrically disposed between the first electrical terminal and the electric power source and between the first electrical terminal and the electrical load, and a second at least one electrical component electrically disposed between the second electrical terminal and the electric power source and between the second electrical terminal and the electrical load, wherein an open circuit is defined between the first electrical terminal and the second electrical terminal that prevents flow of electric current through the first at least one electrical component and the second at least one electrical component and across the first electrical terminal and the second electrical terminal in absence of electrical connection between the first electrical terminal and the second electrical terminal through the voltage test meter by the first probe and the second probe, wherein the first at least one electrical component is configured so that the first at least one electrical component passes at most a low level electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the first at least one electrical component and the electric power source, and wherein the second at least one electrical component is configured so that the second at least one electrical component passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source; and operatively connecting the voltage test meter electrically to the first electrical terminal and the second electrical terminal through the first probe and the second probe.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electric bus with electric motor driving plurality of wheels in Kobayashi, as it provides the advantage of optimal design for the most commonly used electric vehicle.
Bierer teaches in a similar field of endeavor of voltage measuring device, a first at least one electrical component (i.e. resistor R1) (fig.5) electrically disposed between the first electrical terminal and the electric power source (e.g. R1 is disposed between terminal T3 and source along line A) (fig.5) and between the first electrical terminal and the electrical load (e.g. R1 is disposed between terminal T3 and load along line A) (fig.5), and a second at least one electrical component (i.e. resistor R2) (fig.5) electrically disposed between the second electrical terminal and the electric power source (e.g. R2 is disposed between terminal T4 and source along line C) (fig.5) and between the second electrical terminal and the electrical load (e.g. R2 is disposed between terminal T4 and load along line C) (fig.5), wherein an open circuit is defined between the first electrical terminal and the second electrical terminal that prevents flow of electric current through the first at least one electrical component and the second at least one electrical component and across the first electrical terminal and the second electrical terminal in absence of electrical connection between the first electrical terminal and the second electrical terminal through the voltage test meter by the first probe and the second probe (implicit, as seen in fig.5, without the metering resistors R3 and R4 and processor 76, T3 and T4 will be open), wherein the first at least one electrical component is configured so that the first at least one electrical component passes at most a low level electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the first at least one electrical component and the electric power source (column 4 lines 37-40, R1 … may be tens of millions of ohms) (implicit, when a short occurs between T3 and C, current will be very small due to high resistance of R1) (fig.5), and wherein the second at least one electrical component is configured so that the second at least one electrical component passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source; and operatively connecting the voltage test meter electrically to the first electrical terminal and the second electrical terminal through the first probe and the second probe (column 4 lines 37-40, R2 may be tens of millions of ohms) (implicit, when a short occurs between T4 and A, current will be very small due to high resistance of R2) (fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the first and second at least one electrical component in Kobayashi, as taught by Bierer, as it provides the advantage of overcoming undesirable stray capacitance charging current when measuring voltage.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20100114394A1) and Bierer (US9429597B1), and further in view of Sugiura (US20030118876A1).
Regarding claim 3, Kobayashi and Bierer teach the system as in claim 1.
Kobayashi and Bierer do not teach, comprising at least one switch disposed in the electrical circuitry upstream from the electrical load with respect to the electric power source so that the at least one switch, in a first switch state, conducts electric current within the electrical circuitry through the at least one switch and, in a second switch state, opens at least part of the electrical circuitry so that the high voltage power is not applied to at least a part of the electrical load, wherein the first electrical terminal is connected to a first position, between the at least one switch and the electrical load, and wherein the second electrical terminal is connected to a second position, between the electric power source and the electrical load.
Sugiura teaches in a similar field of endeavor of electric vehicle, comprising at least one switch (i.e. switch 20) (fig.7) disposed in the electrical circuitry upstream from the electrical load with respect to the electric power source (implicit, as seen in fig.7) so that the at least one switch, in a first switch state (e.g. switch 20 in closed position) (fig.7), conducts electric current within the electrical circuitry through the at least one switch ([0037], switches 20 for switching the state of the connection of the fuel cell to the wiring 50) and, in a second switch state (e.g. switch 20 in open position) (fig.7), opens at least part of the electrical circuitry so that the high voltage power is not applied to at least a part of the electrical load (implicit, as seen in fig.7), wherein a first electrical terminal (e.g. terminal at the top of voltmeter 52) (fig.7) is connected to a first position (e.g. position along 50, on the top side, where 52 connects) (fig.7), between the at least one switch and the electrical load (e.g. first position is between switch 20 and load 32) (fig.7), and wherein a second electrical terminal (e.g. terminal at the bottom of voltmeter 52) (fig.7) is connected to a second position (e.g. position along 50, on the bottom side, where 52 connects) (fig.7), between the electric power source and the electrical load (e.g. second position is between source 22 and load 32) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the at least one switch in Kobayashi and Bierer, as taught by Sugiura, as it provides the advantage of connecting or disconnecting the electric power source to the electrical load.
Regarding claim 5, Kobayashi, Bierer and Sugiura teach the system as in claim 3, comprising a body (Sugiura, abstract, electric vehicle 10) (Kobayashi, abstract, dual type vehicle) (implicit, that a vehicle has a body) supported by a plurality of wheels (Sugiura, e.g. wheels) (fig.7) (Kobayashi, [0028], a vehicle-driving motor) (implicit, that wheels are present for driving), wherein the electrical load comprises at least one electric motor (Sugiura, i.e. motor 32) (fig.7) (Kobayashi, [0028], a vehicle-driving motor) disposed so that the at least one electric motor drives the plurality of wheels (Sugiura, [0042], transmits the drive power output by the drive motor 32 to the vehicle axle 38 while adjusting its revolutions), wherein the high-voltage electric power source comprises a one or more battery packs (Kobayashi, i.e. main battery 1) (fig.1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20100114394A1), Bierer (US9429597B1) and Sugiura (US20030118876A1), and further in view of Applicant’s admitted prior art (AAPA).
Regarding claim 4, Kobayashi, Bierer and Sugiura teach The system as in claim 3.
Kobayashi, Bierer and Sugiura do not teach, wherein the at least one switch is an electrical contactor.
AAPA teaches, wherein the at least one switch is an electrical contactor ([0005], electrical contactors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrical contactor in Kobayashi, Bierer and Sugiura, as taught by AAPA, as it provides the advantage of connecting or disconnecting the electric power source to the electrical load.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kade (US20100019570A1) fig.2 and Hirata (US6932174B2) fig.1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           04/25/2022

	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839